Citation Nr: 1637374	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome with median nerve deficit prior to January 29, 2015 and in excess of 20 percent thereafter.

2. Entitlement to a rating in excess of 30 percent for tension headaches.

3. Entitlement to a compensable rating for residuals of head shell fragment wound.

4. Entitlement to a rating in excess of 10 percent for coronary artery disease prior to January 29, 2015 and in excess of 30 percent thereafter.

5. Entitlement to an earlier effective date for service connection for coronary artery disease.

6. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for right Bell's palsy, and if so, whether service connection is warranted.

7. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for skin growths, and if so, whether service connection is warranted.

8. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for shortness of breath, and if so, whether service connection is warranted.

9. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for chest pain, and if so, whether service connection is warranted.

10. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for sinusitis, and if so, whether service connection is warranted.

11. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for joint pain and stiffness, and if so, whether service connection is warranted.

12. Entitlement to service connection for diabetes.

13. Entitlement to service connection for allergic rhinitis. 

14. Entitlement to service connection for nose bleeds.

15. Entitlement to service connection for a bilateral hip disability.

16. Entitlement to service connection for polyp of the vocal cord.

17. Entitlement to service connection for throat infections.

18. Entitlement to service connection for gastroesophageal reflux disease.

19. Entitlement to service connection for ear infections.

20. Entitlement to service connection for prostate infection.

21. Entitlement to service connection for blood vessel inflammation.

22. Entitlement to service connection for bronchiectasis.

23. Entitlement to service connection for muscle spasm.

24. Entitlement to service connection for respiratory condition.

25. Entitlement to service connection for dizziness

26. Entitlement to service connection for blurred vision.

27. Entitlement to service connection for fatigue.

28. Entitlement to a rating in excess of 10 percent for shell fragment wound, left forearm and wrist with scar.

29. Entitlement to an initial compensable rating for left wrist and thumb strain.

30. Entitlement to an earlier effective date for service connection for left carpal tunnel syndrome.

31.  Entitlement to an earlier effective date for service connection for left wrist strain with left thumb strain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to March 1970.  He received the Purple Heart and Combat Action Ribbon, among other decorations, for this service.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2009 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and Waco, Texas.

In a February 2015 rating decision the RO granted an increased rating of 30 percent for coronary artery disease and an increased rating of 20 percent for left carpal tunnel syndrome with median nerve deficit with left thumb strain, both effective January 29, 2015.  The increased ratings constitute a partial grant of benefits, such that the issues remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In his January 2008 claim he specified that he believes he is entitled to a 100 percent disability combined rating for all his claimed conditions (both service connected and non-service connected) from December 1974 to September 1994.  The Court has held, however, that there is no such claim as a free standing claim for an earlier effective date. Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) and there is no valid claim for an earlier effective date for benefits which have not been granted.  The August 2009 rating decision on appeal granted service connection for left carpal tunnel syndrome and left wrist strain with left thumb strain.  The December 2010 rating decision on appeal granted service connection for coronary artery disease.  Read in the light most favorable to the Veteran, the Board finds the issues of entitlement to earlier effective dates for the grant of service connection for these three issues to be on appeal.  

To the extent to which the Veteran otherwise seeks an earlier effective date for any other disability, he is free to file a motion for clear and unmistakable error in any of the prior rating decisions which addressed those disabilities.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006)

In a January 2008 filing the Veteran raised a claim to reopen entitlement to service connection for hypertension.  The RO issued a notice letter on the claim in February 2008, but has not adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a rating in excess of 10 percent for shell fragment wound, left forearm and wrist with scar; entitlement to an initial compensable rating for left wrist and thumb strain; and entitlement to service connection for dizziness, blurred vision, and fatigue; and entitlement to earlier effective dates for the grant of service connection for coronary artery disease, left carpal tunnel syndrome and left wrist strain with left thumb strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 29, 2015 the Veteran's left carpal tunnel syndrome manifest with tingling, numbness, pain, and weak grip most closely approximating mild incomplete paralysis of the median nerve.

2. As of January 29, 2015, the Veteran's left carpal tunnel syndrome manifest with, tingling, numbness, pain, paresthesias and/or dysesthesias, and weak grip, most closely approximating moderate incomplete paralysis of the median nerve.

3. The Veteran has daily headaches lasting a few minutes to an hour, although no more than a few a month are prostrating and do not result in severe economic inadaptability.

4. The Veteran's head shell fragment wound scar is 0.5 by 0.2 centimeters on the posterior top of his scalp and has no characteristics of disfigurement, tissue loss, or gross distortion or asymmetry of any features.

5. The Veteran's coronary artery disease prior to January 29, 2015 manifest with a METs level of 10.10 without cardiac hypertrophy or cardiac dilation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure.

6. The Veteran's coronary artery disease as of January 29, 2015 manifest with a METs level of greater than five but not greater than 7 resulting in dyspnea and angina without cardiac hypertrophy or cardiac dilation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure.

7. The claim for service connection for Bell's palsy was denied by the Board in October 1973.  The RO denied reopening the claim in February 1997.  The Veteran did not appeal the RO's decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

8. The claims for service connection for skin growths, shortness of breath, chest pain, sinusitis, and joint pain and stiffness were denied by the RO in January 1985.  The RO denied reopening the claims for shortness of breath and joint pain and stiffness in February 1997.  The Veteran did not appeal either decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

9. No new evidence has been submitted since the prior final decision denying service connection for Bell's palsy that relates to an unestablished fact necessary to grant the Veteran's claim.

10. No new evidence has been submitted since the prior final decision denying service connection for skin growths that relates to an unestablished fact necessary to grant the Veteran's claim.

11. No new evidence has been submitted since the prior final decision denying service connection for shortness of breath that relates to an unestablished fact necessary to grant the Veteran's claim.

12. New and material evidence has been submitted to reopen the claims for service connection for chest pain, sinusitis, and joint pain and stiffness.

13. The Veteran does not have diabetes.

14. The Veteran's allergic rhinitis did not onset in service and is not due to his service.

15.  The Veteran's nose bleeds did not onset in service and are not due to his service.

16. The Veteran's hip disability did not onset in service and is not due to his service.

17. The Veteran's vocal cord polyp did not onset in service and is not due to his service.

18. The Veteran's throat infections did not onset in service and are not due to his service.

19. The Veteran's GERD did not onset in service and is not due to his service.

20. The Veteran's ear infections did not onset in service and are not due to his service.

21. The Veteran's prostatitis and hypertrophy of the prostate did not onset in service and are not due to his service.

22. The Veteran does not have blood vessel inflammation.

23. The Veteran does not have bronchiectasis.

24. The Veteran's muscle spasm did not onset in service and is not due to his service.

25. The Veteran does not have a respiratory condition.

26. The Veteran's costochondritis did not onset in service and is not due to his service.

27. The Veteran's sinusitis did not onset in service and is not due to his service.

28. The Veteran's degenerative joint disease did not onset in service or within one year of his separation from service and is not due to his service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent prior to January 29, 2015 for left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.124a, Diagnostic Code 8515 (2015).

2. The criteria for an evaluation in excess of 20 percent as of January 29, 2015 for left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.124a, Diagnostic Code 8515 (2015).

3. The criteria for an evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.124a, Diagnostic Code 8100 (2015).

4. The criteria for a compensable rating for residuals of head shell fragment wound have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.118, Diagnostic Code 7800 (2015).

5. The criteria for an evaluation in excess of 10 percent for coronary artery disease prior to January 29, 2015 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.104, Diagnostic Code 7005 (2015).

6. The October 1973 Board decision denying service connection for Bell's palsy and the February 1997 RO decision denying the claim to reopen are final.  38 U.S.C.A. §§ 7104, 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1100, 20.1103 (2015). 

7. No new and material evidence has been submitted to reopen the claim for service connection for Bell's palsy.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8. The January 1985 RO decision denying service connection for skin growths, shortness of breath, chest pain, sinusitis, and joint pain and stiffness and the February 1997 RO decision denying reopening the claims for shortness of breath and joint pain and stiffness are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

9. No new and material evidence has been submitted to reopen the claim for service connection for skin growths.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

10. No new and material evidence has been submitted to reopen the claim for service connection for shortness of breath.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

11. Evidence submitted to reopen the claim of entitlement to service connection for chest pain is new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

12. Evidence submitted to reopen the claim of entitlement to service connection sinusitis is new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

13. Evidence submitted to reopen the claim of entitlement to service connection for joint pain and stiffness is new and material.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

14. The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

15. The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

16. The criteria for service connection for nose bleeds have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

17. The criteria for service connection for hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

18. The criteria for service connection for vocal cord polyp have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

19. The criteria for service connection for throat infections have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

20. The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

21. The criteria for service connection for ear infections have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

22. The criteria for service connection for prostate infection have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

23. The criteria for service connection for blood vessel inflammation have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

24. The criteria for service connection for bronchiectasis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

25. The criteria for service connection for muscle spasm have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

26. The criteria for service connection for respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

27. The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

28. The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

29. The criteria for service connection for joint pain and stiffness have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Staged ratings are appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Left Carpal Tunnel Syndrome

The Veteran currently has a rating of 10 percent for left carpal tunnel syndrome with median nerve deficit prior to January 29, 2015 and a 20 percent rating thereafter under Diagnostic Code 8515.

Diagnostic Code 8515 relates to impairments of the median nerve and provides that a 10 percent disability evaluation is assigned for mild, incomplete paralysis of the median nerve of the minor or major hand.  A 20 percent disability evaluation is warranted for moderate, incomplete paralysis of the minor hand.  A 40 percent disability evaluation is warranted for severe, incomplete paralysis of the minor hand.  A 60 percent disability evaluation is contemplated for complete paralysis of the minor hand.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

On VA examination in June 2008 the Veteran had normal motor and sensory function in his upper extremities on testing and biceps and triceps jerk of 2+.

On VA examination in July 2009 the Veteran had normal motor function in his left upper extremity, but he had decreased sensation in the left hand.  He had a biceps and triceps jerk of 2+.  He had tenderness in his left wrist and difficulty fastening buttons with the left hand.  He was noted to have normal wrist strength but a weak grip.

A December 2010 VA treatment record reflects that the Veteran reported hand pain, numbness, and tingling on and off that had been worsening, especially at night.  He reported trouble driving and dropping things.  On January 2011 the Veteran underwent an electromyogram at the VA that showed left sensory median neuropathy at or about the wrist consistent with mild carpal tunnel syndrome.

On VA examination on January 29, 2015, the Veteran reported tingling, numbness, weakness of the wrist, and severe pain along the median aspect of the forearm and hand and spasms at night.  He reported regular use of a brace and a sleeve to keep his wrist warm at night.  He reported he cannot type with his left hand or use it to open doors.  The examiner noted severe constant and intermittent pain as well as severe paresthesias and/or dysesthesias and mild numbness in the left upper extremity.  The Veteran had normal muscle strength of wrist flexion and extension and pinch but 4/5 muscle strength on grip.  Deep tendon reflexes were normal.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left median nerve.

After consideration of all the evidence, including the Veteran's statements, the Board finds that the Veteran's left carpal tunnel syndrome most closely approximates mild incomplete paralysis prior to January 29, 2015 and thus does not warrant a rating in excess of 10 percent.  Both sensory and motor function testing were normal on VA examination in 2008, and motor function testing continued to show normal results on testing in 2009 and 2011 although testing on those dates showed decreased sensation.  The Board finds that the decreased sensation and symptoms reported by the Veteran, including weak grip, without any loss of motor function on testing most closely approximates mild incomplete paralysis.

The earliest date on which the Veteran's condition is shown to have increased in severity such that a rating for moderate incomplete paralysis is warranted is the January 29, 2015 VA examination.  However, the Board finds that the evidence does not support a rating in excess of the 20 percent currently awarded for moderate incomplete paralysis as of that date.

The Veteran was noted to have more significant sensory loss as of that date, to include pain, numbness, and paresthesias and/or dysesthesias, as well as continued weak grip.  Although the Veteran was noted to have severe pain and paresthesias and/or dysesthesias on VA examination, the Board finds that his condition overall does not more closely approximate severe incomplete paralysis.  With the exception of his reduced muscle strength on grip, the Veteran's symptoms are sensory.  His retained function in his left wrist and hand is significantly greater than that which would be expected for severe incomplete paralysis.

Based on the forgoing, the Board finds a preponderance of the evidence is against a rating of 10 percent for left carpal tunnel syndrome with median nerve deficit prior to January 29, 2015 or in excess of 20 percent rating thereafter.  As a preponderance of the evidence is against a higher schedular rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left carpal tunnel syndrome.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected left carpal tunnel syndrome that would render the schedular criteria inadequate.  The Veteran's symptoms, including tingling numbness, pain, and weak grip are contemplated in the rating assigned, which considers the severity of both sensory and functional limitations caused by the incomplete paralysis of the nerve.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's left carpal tunnel syndrome.  In addition, the Board finds the record does not reflect that the Veteran's left carpal tunnel syndrome markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Headaches

The Veteran currently has a 30 percent rating for headaches under Diagnostic Code 8199-8100.

Under Diagnostic Code 8100 migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months is entitled to a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

At his June 2008 VA examination the Veteran reported he has headaches five times a day lasting for three hours each time.  He reported he is able to take care of some household chores but unable to go to work when having a headache.  He reports his symptoms of throbbing temple pain, neck pain, and pain atop the head occur as often as once a day with each occurrence lasting two hours.

An April 2013 VA treatment record notes the Veteran reported occasional headaches.  A June 2014 VA treatment record notes chronic headaches associated with dizziness and forgetfulness.  He underwent a traumatic brain injury consultation at which he reported he has headaches starting with a sharp pain that radiates back with each headache lasting three to four minutes and occurring three to five times a day, both day and night.  He reported dizziness and photo and phonophobia with the headaches.

At his January 2015 VA examination the Veteran reported he has sharp headache pain for between three to four minutes to an hour occurring three to five times per day.  He reported associated blurred vision, photophobia, and dizziness as well as loss of short term memory.  He reported headaches where he cannot function several times a month.  The examiner indicated that the Veteran has characteristic prostrating attacks of headache pain once a month but that the headaches are not very prostrating and prolonged attacks productive of severe economic inadaptability.

The Board finds that the nature and severity of the Veteran's headaches is contemplated by the currently assigned 30 percent rating and a higher rating is not warranted.  For the next higher rating, 50 percent, the headaches must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the evidence indicates that the Veteran has chronic headaches that he reports occur daily, the Veteran has reported their duration to be several minutes to at most an hour.  Further, he reported only several of the headaches a month cause him to not be able to function.  The 2015 VA examiner indicated only one a month would be considered a prostrating attack of headache pain and would not be productive of severe economic inadaptability.

While the Board acknowledges the Veteran's headache difficulties, the Board finds that the condition overall most closely approximates the criteria for a 30 percent rating but not higher.  As a preponderance of the evidence is against a higher schedular rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's headaches.  38 C.F.R. § 3.321(b)(1).  In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected headaches that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, blurred vision, photophobia, and dizziness are contemplated in the rating assigned, which considers whether all of the headache symptoms combined cause prostrating attacks and of what frequency and severity.  Even if it were argued that the schedular rating criteria were inadequate, which the Board finds it is not, the evidence does not show hospitalization due to the Veteran's headaches.  Further, although the Veteran has reported he is unable to go to work during his worst headaches, such difficulty is already considered by the rating criteria, which addresses economic inadaptability.  Therefore, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Head Shell Fragment Wound

The Veteran currently has a noncompensable rating for residuals of head shell fragment wound under Diagnostic Code 7800.

Diagnostic Code 7800 applies to scars of the head, face, or neck or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  The regulations pertaining to rating skin disabilities were revised effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received in January 2008 and he has not requested reevaluation under the revised criteria, the revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008); 73 Fed. Reg. 54,708 (Jan. 20, 2012).

Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  Higher ratings are available for more severe manifestations.  38 C.F.R. § 4.118.
 
Note (1) to Code 7800 provides that the eight characteristics of disfigurement for purposes of rating under 38 C.F.R. § 4.118 are:  Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

On VA examination in January 2015 the Veteran was found to have a 0.5 by 0.2 centimeter scar on the posterior top of his scalp.  The scar was noted not to be painful or unstable.  It did not have elevation, depression, adherence to underlying tissue, or missing underlying tissue.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no resultant limitation of function.

The Veteran's scar is not entitled to a compensable rating under Diagnostic Code 7800 as it involves no characteristics of disfigurement, tissue loss, or gross distortion or asymmetry of any features.

Codes 7801 and 7802 do not apply as the Veteran's scar is on his head.  Code 7803 does not apply as the Veteran's scar is not unstable.  Code 7804 does not apply as his scar is not painful.  Code 7805 does not apply as there is no limitation of function due to the scar.

The Board has further considered whether an extraschedular rating is warranted, but finds that it is not.  See 38 C.F.R. § 3.321(b)(1).   The scar produces no symptoms or limitation of function and the rating criteria adequately consider its visual appearance.  Therefore, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased rating must be denied.  

Coronary Artery Disease

The Veteran contends he is entitled to a rating in excess of 10 percent for coronary artery disease prior to January 29, 2015 and in excess of 30 percent thereafter.

Coronary artery disease is rated under Diagnostic Code 7005.  A 10 percent rating is warranted for documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

The Veteran underwent cardiac testing in March 2011, including X-ray and echocardiogram.  Neither cardiac hypertrophy nor cardiac dilation was noted on that examination or by the January 2015 VA examiner, who also stated that the testing showed left ventricular ejection fraction of greater than 55 percent.  Exercise stress showed a METs level of 10.10.

No other cardiac testing is of record for the period prior to January 29, 2015.  The record does not indicate congestive heart failure, cardiac hypertrophy, or cardiac dilation during that time.

Based on the forgoing, the Board finds a rating in excess of 10 percent is not warranted prior to January 29, 2015.  The only METs recorded for this period was 10.10 and the examiner noted no cardiac hypertrophy or dilatation.  

On January 29, 2015 the Veteran underwent a VA heart examination.  On an interview-based METs test the Veteran was found to have a METs level of greater than five but not greater than 7 resulting in dyspnea and angina.  The VA examiner indicated that the Veteran did not have cardiac hypertrophy, cardiac dilation, left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure.

Based on the forgoing, the Board finds that a schedular rating in excess of 30 percent is not warranted as of January 29, 2015.  The only METs assessed indicated the workload of 5-7 METs.  There was no evidence of METs less than 5 or evidence of an ejection fraction of 30 to 50 percent.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected coronary artery disease would render the schedular criteria inadequate.  Therefore, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


Claim to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  In this case, the Board finds that no service department records have been associated with the Veteran's claims file since his original claim for compensation.  All of the medical records submitted, including those submitted by the Veteran with his 2008 claim, are either service medical records that were already in the Veteran's claims file or are from after the Veteran's separation from service.

Bell's Palsy

In a July 1971 decision the RO denied service connection for Bell's palsy.  The Veteran appealed the decision, and in October 1973 the Board denied the Veteran's claim.  The Veteran did not appeal the decision.  Unappealed Board decisions are final.  See 38 U.S.C.A. § 7104;38 C.F.R. § 20.1100.

In a February 1997 decision the RO found no new and material evidence to reopen the claim.  The Veteran did not appeal the decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time.  Therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.

In evidence at the time of the prior final denial were medical records showing the Veteran's diagnosis of right side Bell's palsy in March 1971.  Service connection was denied as the Board found that the evidence did not support that the condition onset during or was caused by the Veteran's service or was secondary to any service-connected disability.  Therefore, new and material evidence must have been added that addresses that issue for the Veteran's claim to be reopened.

The Board finds that no such new and material evidence has been submitted.  The Veteran has made statements asserting that his Bell's palsy is related to his service, but such statements are redundant of those on record at the time of the previous final denial.  Although numerous records have been added since the previous final denial, none are material in that they do not relate to a previously unproven element of the Veteran's claim, specifically a relationship between his Bell's palsy and service.

The Board acknowledges the Veteran's contention that he submitted new medical records with his January 2008 claim.  However, those records are neither service medical records nor relevant to whether the Veteran's Bell's palsy is related to his service.

Based on the forgoing, the Veteran's claim for service connection for Bell's palsy is not reopened.

Skin Growths

In a January 1985 decision the RO denied service connection for skin growths of the face and eyes, finding there was no evidence of the condition and it was not relatable to Agent Orange exposure.  The Veteran did not appeal the decision and no new evidence was added to the claims file within a year of the decision, therefore the January 1985 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.

A review of the Veteran's records since the last prior final decision does not show any medical evidence of growths has been added to the claims file.  The Veteran has also not provided any additional non-redundant statements in support of his claim.  As he did in making his original claim, the Veteran has merely alleged that the growths are related to herbicide exposure in service.

As there is no new and material evidence, the Veteran's claim for service connection for growths is not reopened.

Shortness of Breath

In a January 1985 decision the RO denied service connection for shortness of breath, finding there was no evidence of the condition and it was not relatable to Agent Orange exposure.  In a February 1997 decision, the RO found no new and material evidence to reopen claim.  The Veteran did not appeal either decision and no new evidence was added to the claims file within a year, therefore the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.  

VA treatment records reflect an April 2010 complaint of shortness of breath in connection with an episode of chest pain that was assessed as probable angina.  The Board notes that the Veteran is already service-connected for coronary artery disease.  Neither the new medical evidence nor the Veteran's own statements support that the Veteran has a separate disability manifest with shortness of breath. 

As no new and material evidence has been added to the record indicating the Veteran has a disability other than coronary artery disease manifest with shortness of breath, the Veteran's claim is not reopened.

Chest Pain

In a January 1985 decision the RO denied service connection for chest pain, finding there was no evidence of the condition and it was not relatable to Agent Orange exposure.  The Veteran did not appeal the decision and no new evidence was added to the claims file within a year of the decision, therefore the January 1985 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.

VA treatment records added to the Veteran's claims file indicate that the Veteran was diagnosed with costochondritis, which causes chest wall pain, in December 2007.  

Thus, as the new evidence relates to a previously unestablished fact as it shows a diagnosis of a disability manifest as chest pain, the claim is reopened.

Sinusitis

In a January 1985 decision the RO denied service connection for sinusitis, finding there was no evidence of the condition and it was not relatable to Agent Orange exposure.  The Veteran did not appeal the decision and no new evidence was added to the claims file within a year of the decision, therefore the January 1985 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103.

A January 2003 VA treatment record shows a diagnosis of sinusitis.  Thus, as the new evidence relates to a previously unestablished fact as it shows a diagnosis of a sinusitis, the claim is reopened.

Joint Pain and Stiffness

In a January 1985 decision the RO denied service connection for joint pain, finding there was no evidence of the condition and it was not relatable to Agent Orange exposure.  In a February 1997 decision, the RO found no new and material evidence to reopen claim.  The Veteran did not appeal either decision and no new evidence was added to the claims file within a year, therefore the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103. 

VA treatment records added to the Veteran's claims file indicate joint stiffness was added to the Veteran's active problem list in January 2001.  The Veteran also has a diagnosis of degenerative joint disease.

Thus, as the new evidence relates to a previously unestablished fact as it shows a diagnosis of a joint disability, the claim is reopened.



Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
	
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases presumptively associated with herbicide exposure are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Diabetes

The Veteran has claimed service connection for diabetes as secondary to herbicide exposure.

The evidence reflects that the Veteran had service in Vietnam and thus has presumed exposure to herbicide.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, type 2 diabetes is among the diseases for which there is a presumption of service connection where there has been exposure to herbicide.  See 38 C.F.R. § 3.309(e).  However, the evidence does not support that the Veteran has type 2 diabetes. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

While VA treatment records show the Veteran has had glucose tests, they do not show a diagnosis of diabetes.  The condition is also not listed on any VA active problem lists.  

The only evidence of a diagnosis is the Veteran's own statement.  The Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  In Jandreau, 492 F. 3d 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Here, the Veteran is not competent to diagnose himself with diabetes as it is a condition involving internal and unseen system processes unobservable by the Veteran and diagnosed by medical testing.

Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran has diabetes and the claim must be denied.

Allergic Rhinitis 

VA treatment records indicate a diagnosis of allergic rhinitis in 2001.  However, for a disability to be service-connected the evidence must also show that it onset during or was caused by service or a service-connected disability.

The Veteran has contended that his allergic rhinitis is related to his exposure to herbicide in service.  While herbicide exposure is presumed based on the Veteran's service in Vietnam, allergic rhinitis is not on the list of diseases presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e). 

However, service connected is still warranted if the evidence supports a connection between the Veteran's currently diagnosed allergic rhinitis and his service, to include exposure to herbicide.  The Board has considered all of the evidence, including the Veteran's own statements, but finds that a preponderance of the evidence is against service connection.

There is no medical opinion evidence supporting a nexus between the Veteran's service, to include his presumed herbicide exposure, and his allergic rhinitis.  The Veteran himself has contended that the two are related, but the Board finds such a question is not one on which a lay person such as the Veteran can competently opine.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In this case, the Board finds that the Veteran's contention is not competent.  While the Veteran is competent to state what symptoms he feels, such as sneezing, the etiology of the allergic rhinitis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Finally, the evidence does not indicate, and the Veteran has not contended, that his allergic rhinitis originally onset in service.  The Veteran's service treatment records do not indicate a diagnosis of allergic rhinitis nor is the condition noted on his February 1970 separation examination.  On VA compensation and pension examination in May 1970 the Veteran's respiratory system and sinuses are noted to be normal.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for allergic rhinitis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Nose Bleeds

A September 2012 VA treatment record notes that the Veteran reported having a lot of nose bleeds.  However, the record does not reflect that the Veteran has been diagnosed with a nose bleed disability.  However, as the Veteran is competent to report nose bleeds the Board will consider whether the evidence supports that such a condition is related to his service.

A nose bleed disability is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

Further, a preponderance of the evidence is against finding that the condition onset in service or is due to service.  The Veteran's service treatment records do not indicate a diagnosis of nose bleeds nor is the condition noted on his February 1970 separation examination.  On VA compensation and pension examination in May 1970 the Veteran's nose is noted to be normal.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report nose bleeds; however, the etiology of such a condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting the Veteran has nose bleeds related to his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for nose bleeds, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Hip Disability

The Veteran contends he has arthritis in his hips related to his service.

At an October 1987 medical consultation after a post-service motor vehicle crash the Veteran reported hip pain.  A June 2014 VA treatment record reflects that the Veteran reported an aching, sharp pain in his legs and hips.  VA treatment records also show that the Veteran has been diagnosed with degenerative joint disease, although records do not specify whether the condition is in his hips.

Even if the Board were to accept that the Veteran has a diagnosed hip disability, the evidence does not support that the condition is related to his service.

Arthritis is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

Further, a preponderance of the evidence is against finding that the condition onset in service or within one year of his separation from service or is due to service.  The Veteran's service treatment records do not indicate complaints related to the hips or a diagnosis of arthritis.  His musculoskeletal system and lower extremities were noted to be normal on his February 1970 separation examination.  The first diagnosis of degenerative joint disease is decades after the Veteran's separation from service.  Further, the Veteran himself has not contended that the condition onset in service or reported a continuity of symptomatology since service.  Notably, the Veteran has filed multiple claims since his separation from service in 1970 without previous complaint of a hip disability, suggesting a more recent onset of the condition.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report hip pain; however, the etiology of degenerative joint disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting the Veteran has a hip disability, to include degenerative joint disease, related to his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for a hip disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Vocal Cord Polyp

VA treatment records reflect that the Veteran has been diagnosed with having a polyp of the vocal cord or larynx.  At a July 2009 VA ear nose and throat consultation the Veteran reported having had a cyst on his larynx many years ago.

To the extent that the condition continues to exist, the Board finds that the evidence does not support that it onset during or is related to the Veteran's service. 

The Veteran's service treatment records do not mention a vocal cord polyp nor is the condition noted on his February 1970 separation examination.  Also, while the Veteran has filed multiple claims regarding a number of disabilities since his separation from service in 1970, he has not previously claimed a vocal cord polyp.

A vocal cord polyp is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  A vocal cord polyp is diagnosed using medical testing and is not observable to a lay person and the etiology of such a condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting a connection between the Veteran's service and his vocal cord polyp.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for vocal cord polyp, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Throat Infections

The Veteran has claimed service connection for throat infections.  His VA treatment records reflect that in July 2009 at an ear, nose, and throat new patient consultation the Veteran reported clearing his throat after meals and feeling like he's "drowning in phlegm," although no infection was diagnosed at that time.  In June 2014 the Veteran complained of a sore throat and sinus drainage for several days and was diagnoses with acute sinusitis.

Thus, there is limited medical evidence to support that the Veteran has chronic throat infections.  Even if the Board were to accept the Veteran's lay assertion that he has a disability for VA purposes, the Board finds that the evidence does not support that service connection is warranted.

Throat infections not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

Further, a preponderance of the evidence is against finding that the condition onset in service or is due to service.  The Veteran's service treatment records do not indicate a diagnosis of chronic throat infections nor is the condition noted on his February 1970 separation examination.  On VA compensation and pension examination in May 1970 the Veteran's throat is noted to be normal.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report a sore throat; however, the diagnosis and etiology of chronic throat infections is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting the Veteran has chronic throat infections related to his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for throat infections, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Gastroesophageal Reflux Disease

VA treatment records indicate that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) in 2001.

GERD is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

The Veteran's service treatment records do not mention GERD nor is the condition noted on his February 1970 separation examination.  Also, while the Veteran has filed multiple claims regarding a number of disabilities since his separation from service in 1970, he has not previously claimed GERD.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The etiology of GERD is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting a connection between the Veteran's service and his GERD.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for GERD, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Ear Infections

The Veteran has claimed service connection for ear infections.

The Board has reviewed the Veteran's medical treatment records but they do not reflect a diagnosis of chronic ear infections.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  

Even if the Board were to accept the Veteran's lay assertion that he has an ear infection disability for VA compensation purposes, the Board finds that the evidence does not support that service connection is warranted.

Ear infections are not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

Further, a preponderance of the evidence is against finding that the condition onset in service or is due to service.  The Veteran's service treatment records do not indicate a diagnosis of ear infections nor is the condition noted on his February 1970 separation examination.  On VA compensation and pension examination in May 1970 the Veteran's ears are noted to be normal.  Also, while the Veteran has filed multiple claims regarding a number of disabilities since his separation from service in 1970, he has not previously claimed ear infections, suggesting a more recent onset of the condition.

The Veteran himself has contended his alleged ear infections are related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report pain in his ears; however, the diagnosis and etiology of chronic ear infections is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence that the Veteran has ear infections related to his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for ear infections, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Prostate Infection

VA treatment records indicate the Veteran has been diagnosed with prostatitis and hypertrophy (benign) of the prostate.

While prostate cancer is on the list of diseases presumed to be associated with herbicide exposure, neither prostatitis nor hypertrophy of the prostate is.  Therefore presumptive service connection under 38 C.F.R. § 3.307 is not warranted.  See 38 C.F.R. § 3.309(e).

The evidence also does not reflect that the Veteran's prostatitis or hypertrophy of the prostate onset during service.  No such diagnosis is noted in his service treatment records.  A June 1968 service treatment record notes that the Veteran's prostate is not enlarged or tender.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The etiology prostatitis and benign prostatic hypertrophy is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting a connection between the Veteran's service and his prostatitis or benign prostatic hypertrophy.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for prostatitis and benign prostatic hypertrophy, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Blood Vessel Inflammation

The Veteran has claimed service connection for blood vessel inflammation.

A review of the Veteran's medical records does not reflect a diagnosis of blood vessel inflammation.  The Board acknowledges the Veteran's own contention that he has blood vessel inflammation, but finds that as a layperson he is not competent to diagnose such an internal, unseen condition.  See Jandreau, 492 F. 3d 1372.  There is no competent medical evidence reflecting that the Veteran has blood vessel inflammation.  The Board notes that to the extent that the Veteran has blood vessel inflammation as a symptom of his coronary artery disease, it is already service-connected.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  

Therefore, a preponderance of the evidence is against service connection for blood vessel inflammation, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Bronchiectasis

The Veteran has claimed service connection for bronchiectasis.
.
A review of the Veteran's medical records does not reflect a diagnosis of bronchiectasis.  In support of his claim the Veteran has cited a 1972 chest X-ray he states shows evidence of residual fibro-calcific disease in the lung.  The Board acknowledges the Veteran's own contention that he has bronchiectasis, and finds that while he is competent to report readily observable symptoms such as a cough, as a layperson he is not competent to diagnose such an internal condition of the lung.  See Jandreau, 492 F. 3d 1372 .  There is no competent medical evidence reflecting that the Veteran has bronchiectasis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  

Therefore, a preponderance of the evidence is against service connection for bronchiectasis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Muscle Spasm

The Veteran has claimed service connection for muscle spasm.

VA treatment records indicate the Veteran was seen for a chiropractic consultation in November 2009 for back and neck discomfort after which "muscle spasm" was added to his VA problem list.  A December 2009 chiropractic note indicates muscle spasm of the cervical spine.  The Veteran also reported that his legs spasm at night when he is sleeping on his back.    

Even accepting that "muscle spasm" is a disability for VA purposes, the Board finds that a preponderance of the evidence is against finding that the condition onset during or is related to the Veteran's service.

The Veteran's spine and musculoskeletal system and lower extremities were noted to be normal on his February 1970 separation examination and his treatment records contain no complaints of muscle spasm.

There is further no competent medical opinion evidence suggesting a relationship between the Veteran's muscle spasm and his service.  The Veteran has generally claimed his muscle spasm is related to his service, to include herbicide exposure, but the Board finds his opinion has little probative value.  While the Veteran is competent to state a readily observable symptom such as a muscle spasm, as a lay person he does not have the education, training, experience to diagnose or opine as to the etiology of the condition.  See Jandreau, 492 F. 3d 1372 .  

Also, muscle spasm is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for muscle spasm, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Respiratory Condition

The Veteran has claimed service connection for a respiratory condition.

The Veteran has not identified a specific respiratory condition for which he is claiming service connection, and a review of his VA medical records does not show a diagnosis of a respiratory condition.  The Veteran underwent pulmonary function testing in 2011 at which he was noted to have no obstruction, no significant bronchodilator response, normal lung volumes, mildly decreased diffusion capacity, and isolated decreased diffusion capacity with no diagnosis made.  In support of his claim the Veteran has cited a 1972 chest X-ray he states shows evidence of residual fibro-calcific disease in the lung.

The Board notes that the issue of service connection for the specific conditions of sinusitis, rhinitis, and bronchiectasis have already been addressed above and to the extent that the Veteran is claiming respiratory issues related to his coronary artery disease, the condition is already service-connected.

The Board acknowledges the Veteran's claim, but finds that a preponderance of the evidence is against finding that he has a current respiratory disability.  The Board acknowledges that the Veteran is competent to report symptoms readily observable to a lay person, which could include breathing difficulties, but finds that as a lay person the Veteran is not competent to diagnose himself with a specific respiratory condition.  See Jandreau, 492 F. 3d 1372.  Here, the Veteran has not alleged he has been diagnosed with a specific respiratory condition nor has attempted to self-diagnose a specific respiratory condition other than those discussed above, but rather has only generally claimed service connection for an unspecified respiratory condition.  The Board finds the Veteran's statements insufficient to establish that he has a current respiratory disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.  

Based on the forgoing, the Veteran's claim for service connection for a respiratory condition is denied.




Chest Pain

As the Board found new and material evidence sufficient to reopen the Veteran's claim for service connection for chest pain, the Board will now consider the claim on its merits.

The Board notes that the Veteran is already service connected for coronary artery disease.  However, as the record also shows a diagnosis of costochondritis, which causes chest wall pain, in December 2007, the Board will consider whether service connection is warranted separately for that condition.

Costochondritis is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

No such diagnosis or complaints are present in the Veteran's service treatment records or on his on his February 1970 separation examination.  The Veteran has also not contended the condition onset in service.  Further, a preponderance of the evidence is against finding that the condition is related to service.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report chest pain; however, the diagnosis and etiology of costochondritis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical evidence supporting a connection between the Veteran's costochondritis and his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for costochondritis, the benefit of the doubt doctrine does not apply, and the claim must be denied.


Sinusitis

As the Board found new and material evidence sufficient to reopen the Veteran's claim for service connection for chest pain, the Board will now consider the claim on its merits.

VA treatment records added to the Veteran's claims file indicate that in January 2003 the Veteran was diagnosed with sinusitis.  His medical record does not reflect additional complaints of or treatment for sinusitis.

Thus, there is limited medical evidence to support that the Veteran has chronic sinusitis.  Even if the Board were to accept the Veteran's lay assertion that he has a sinus disability for VA purposes, the Board finds that the evidence does not support that service connection is warranted.

Sinusitis is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

Further, a preponderance of the evidence is against finding that the condition onset in service or is due to service.  The Veteran's service treatment records do not indicate a diagnosis of chronic sinusitis nor is the condition noted on his February 1970 separation examination.  

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report readily observable symptoms; however, the diagnosis and etiology of chronic sinusitis is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical evidence supporting that the Veteran's sinusitis is related to his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for sinusitis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Joint Pain and Stiffness

As the Board found the Veteran's diagnosis of degenerative joint disease constitutes  new and material evidence sufficient to reopen his claim for service connection for joint pain and stiffness, the Board will now consider the claim on its merits.

Degenerative joint disease is not on the list of diseases presumptively associated with herbicide exposure; therefore service connection is not warranted under 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309(e).

The Board also finds that a preponderance of the evidence is against finding that the condition onset in service or within one year of his separation from service.  The Veteran's service treatment records do not indicate a diagnosis of degenerative joint disease.  His musculoskeletal system was noted to be normal on his February 1970 separation examination.  The first diagnosis of degenerative joint disease is decades after the Veteran's separation from service.  Further, the Veteran himself has not contended that the condition onset in service or reported a continuity of symptomatology since service.  

The Board further finds that a preponderance of the evidence is against finding that the Veteran's degenerative joint disease is related to the Veteran's service.

The Veteran himself has contended the condition is related to his service, to include his herbicide exposure, but the Board finds his opinion has little probative weight.  The Veteran is certainly competent to report joint pain and stiffness; however, the etiology of degenerative joint disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. at 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting a relationship between the Veteran's degenerative joint disease and his service.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for degenerative joint disease, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2008 and June 2009, prior to the initial adjudication of the claims on appeal.  In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter fully addressed the notice elements and advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed him of how VA determined disability ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. at 490-491.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, the duty to notify has been met.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, either the evidence does not support that the Veteran currently has the disability claimed or there is no indication that the disability is associated with the Veteran's service.  Specifically, the only evidence that the Veteran's allergic rhinitis, nose bleeds, hip disability, vocal cord polyp, throat infections, GERD, ear infections, prostatitis and hypertrophy of the prostate, muscle spasm, costochondritis, sinusitis, and degenerative joint disease  are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  The evidence does not support that the Veteran has diabetes, blood vessel inflammation, bronchiectasis, or a respiratory condition.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 10 percent for left carpal tunnel syndrome with median nerve deficit prior to January 29, 2015 and in excess of 20 percent thereafter is denied

A rating in excess of 30 percent for tension headaches is denied.

A compensable rating for residuals of head shell fragment wound is denied.

A rating in excess of 10 percent for coronary artery disease prior to January 29, 2015 and in excess of 30 percent thereafter is denied.

New and material evidence has not been received to reopen the claim for service connection for right Bell's palsy.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for skin growths.  The request to reopen this claim is denied.

New and material evidence has not been received to reopen the claim for service connection for shortness of breath.  The request to reopen this claim is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for chest pain is reopened and, to that extent only, the appeal is granted.

Service connection for chest pain is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for sinusitis is reopened and, to that extent only, the appeal is granted.

Service connection for sinusitis is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for joint pain and stiffness is reopened and, to that extent only, the appeal is granted.

Service connection for joint pain and stiffness is denied.

Service connection for diabetes is denied.

Service connection for allergic rhinitis is denied.

Service connection for nose bleeds is denied.

Service connection for a bilateral hip disability is denied.

Service connection for polyp of the vocal cord is denied.

Service connection for throat infections is denied.

Service connection for gastroesophageal reflux disease is denied.

Service connection for ear infections is denied.

Service connection for prostate infection is denied.

Service connection for blood vessel inflammation is denied.

Service connection for bronchiectasis is denied.

Service connection for muscle spasm is denied.

Service connection for respiratory condition is denied.


REMAND

Although the Board regrets the additional delay, a remand is required as to the following issues.

Earlier Effective Date claims

As noted in the Introduction, the Veteran generally sought an earlier 100 percent retroactive payment.  The RO characterized the issue as "compensation for earlier effective date for retroactive payment of 100 percent."  As explained in the introduction, in light of the Court's decision in Rudd v. Nicholson, the Board recharacterized the claim and separated out the three valid claims on appeal 1) entitlement to an earlier effective date for the grant of service connection for coronary artery disease 2) entitlement to an earlier effective date for the grant of service connection for left carpal tunnel syndrome and 3) entitlement to an earlier effective date for the grant of service connection for left wrist strain with left thumb strain.  The RO has never fully adjudicated these separate earlier effective date claims.  All questions, in a matter which under § 511(a) of Title 38 is subject to a decision by the Secretary, shall be subject to one review on appeal to the Secretary. 38 U.S.C.A. § 7104 (a). Accordingly, in order to afford the Veteran of his full due process rights, including his right to one review on appeal, the Board finds that a remand is necessary.

Left Forearm Fragment Wound and Left Wrist and Thumb Strain

The August 2009 rating decision both denies an increased rating in excess of 10 percent for left forearm and wrist shell fragment wound with scar and grants service connection for left wrist strain with left thumb strain associated with left forearm and wrist shell fragment wound with a noncompensable rating effective January 8, 2008.  The 10 percent rating is noted to be assigned under Diagnostic Code 7804 for unstable or painful scars while the noncompensable rating is noted to be under Diagnostic Code 5215 for muscle injuries.  The Veteran appealed both decisions.  However, in the December 2011 statement of the case (SOC), the RO listed the issue as entitlement to a rating in excess of 10 percent for shell fragment wound, left forearm and wrist with scar volar aspect of left wrist and left wrist and thumb strain.  The SOC states that the 10 percent evaluation is continued for residuals of shell fragment wound with a nontender scar, limited motion, and painful motion of the wrist and thumb.  The decision then states that an evaluation of 10 percent is assigned for moderate muscle disability.  Due to the SOC combining discussion of the two separate issues, the Board finds that a remand for clarification is required.  On remand, the AOJ should issue a new SOC that separately addresses the two issues.


Dizziness, Blurred Vision, and Fatigue

In April 2013 after the Veteran complained of dizziness his VA physician ordered an MRI of his brain which came back normal.  In June 2014, the Veteran continued to complain of poor memory, dizziness, headaches, fatigue, and blurred vision which he attributed to being near an artillery round explosion in service.  He was referred to polytrauma for an examination at which he reported a history of three mild traumatic brain injuries in service (one artillery round blast and twice being hit in the head with objects).  He reported having split vision with dizziness and was noted to have a vestibular disorder.  An August 2014 optometry note indicates a diagnosis of mild nuclear sclerosis bilaterally status post trauma with stromal scar. 

The Veteran's service records reflect that he was hit by enemy mortar fragments in June 1968.

However, the evidence currently of record does not contain a medical opinion as to whether the Veteran's reported symptoms of dizziness and blurred vision are secondary to his service, to include his reported head injuries.  Therefore, on remand the Board finds such an opinion should be obtained.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination of his claimed vision, dizziness, and fatigue.  The examiner should offer an opinion as to whether the claimed conditions are at least as likely as not (a 50% probability or greater) related to the Veteran's service, to include his claimed in-service head injuries.

A complete rationale for the opinion must be included.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The SSOC must separately address the issues of entitlement to an increased rating in excess of 10 percent for left forearm and wrist shell fragment wound with scar and entitlement to a compensable rating for left wrist strain with left thumb strain associated with left forearm and wrist shell fragment wound.  

The SSOC must also separately adjudicate the issues of entitlement to an earlier effective date for the grant of service connection for coronary artery disease, left carpal tunnel syndrome, and left wrist strain with left thumb strain.

Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


